Citation Nr: 1812114	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for mild scoliosis, thoracic spine with degenerative disc disease and degenerative joint disease (back condition) prior to November 2, 2017, and in excess of 20 percent from November 2, 2017. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1979 to October 2000.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.  
In September 2017, the appeal was remanded to afford the Veteran a new VA examination for her back condition.  While the Veteran has since undergone a new VA examination, as will be discussed, additional development is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required


REMAND

While further remand is regrettable, it is necessary to adequately adjudicate the Veteran's claim for an increased rating.  

The Veteran has reported flare-ups resulting from her service-connected back condition.  She indicated as such at the November 2016 hearing, stating that she uses a heating pad or takes bed rest for her flare-ups.  Additionally, at the November 2017 VA examination, the Veteran reported flare-ups of her back resulting in pain of 10/10 twice a month lasting two hours.  She also stated that the flare-ups are constant and unpredictable.  Given the Veteran's credible reports, flare-ups appear to play a significant part in her disability picture for her service-connected back condition.  

The November 2017 VA examiner did note the Veteran's reports of flare-ups.  However, as to whether pain, weakness, fatigability, or incoordination significantly limits the Veteran's functional ability during flare-ups, the examiner indicated "unable to say without mere speculation."  The examiner explained that the Veteran will need to be examined during flare-ups to make a pronouncement to avoid resorting to speculation.  As such, there was no additional loss of function noted in terms of degrees.

Following the previous remand, the Court addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In that case, the Court held that a VA examiner must attempt to elicit information from the record and from the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  The Court also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.   

Per the Court's decision in Sharp v. Shulkin, the explanation provided by the November 2017 VA examiner is not adequate.  As such, in the VA examination conducted per this remand, the examiner must clearly state that he or she reviewed the record and attempted to elicit functional impairment information from the Veteran before stating that a degree estimate of range of motion loss due to functional impairment cannot be given.  The examiner must also provide an explanation of any inability to estimate motion loss in terms of degrees.

Accordingly, the case is REMANDED for the following action:

1. Have the Veteran identify any additional treatment records regarding her back disability.  Obtain any identified VA records that have not already been obtained.  For any identified private treatment records, provide the Veteran with an authorization to release private records and if received, obtain these records.

2. After obtaining any additional records, schedule the Veteran for a new VA examination with an appropriate examiner to ascertain the current severity and manifestations of her service-connected disability of the thoracolumbar spine.  

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner must consider the Veteran's lay statements and provide all information required for rating purposes. 

i) Specifically, the examiner is advised that it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  

ii) Additionally, the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

iii) Importantly, in regard to additional functional loss due to flare-ups, the examiner must clearly state that he or she reviewed the record and attempted to elicit functional impairment information from the Veteran before stating that a degree estimate of range of motion loss due to functional impairment cannot be given.  The examiner must also provide an explanation of any inability to estimate motion loss in terms of degrees.  

3. The AOJ should review the examination report to ensure that it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.

4. After completing the above actions, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



